      Case 7:20-cv-00009 Document 30 Filed on 04/09/20 in TXSD Page 1 of 2
                                                                                              United States District Court
                                                                                                Southern District of Texas

                                                                                                   ENTERED
                                                                                                   April 09, 2020
                              UNITED STATES DISTRICT COURT
                                                                                                David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

UNITED STATES OF AMERICA,      §
                               §
        Plaintiff,             §
VS.                            § CIVIL ACTION NO. 7:20-cv-00009
                               §
5.840 ACRES OF LAND, MORE OR   §
LESS, SITUATE IN STARR COUNTY, §
TEXAS; and ROMAN CATHOLIC      §
DIOCESE OF BROWNSVILLE, TEXAS, §
et al.,                        §
                               §
        Defendants.            §

                                      SCHEDULING ORDER

        The Court now considers the “Joint Discovery/Case Management Plan Under F.R.C.P.

26(f).”1 In lieu of holding an initial pretrial and scheduling conference in light of the COVID-19

pandemic,2 the Court issues the following case-specific scheduling order which controls

disposition of this action pending further order of the Court. The following actions shall be

completed by the dates indicated:

            PRETRIAL EVENTS                                             DEADLINES

Deadline to seek joinder of new parties.              May 14, 2020

Deadline to file Federal Rule of Civil
Procedure 15(a)(2) motion to amend                    June 12, 2020
pleadings.

Discovery deadline.                                   August 12, 2020

Deadline to file all pretrial motions, including
any dispositive motions, except motions in            August 26, 2020
limine which shall be filed with the Joint
1
  Dkt. No. 25.
2
  See Proclamation No. 9994, 85 Fed. Reg. 15,337 (Mar. 13, 2020) (Declaring a National Emergency Concerning
the Novel Coronavirus Disease (COVID-19) Outbreak); Tex. Exec. Order No. GA-14 (eff. Apr. 2, 2020) (Relating
to statewide continuity of essential services and activities during the COVID-19 disaster).

1/2
       Case 7:20-cv-00009 Document 30 Filed on 04/09/20 in TXSD Page 2 of 2




Pretrial Order.

Deadline to file joint pretrial order, motions in
limine, and proposed jury instructions (or
                                                  October 26, 2020
proposed findings of fact & conclusions of
      3
law).

Final pretrial conference and trial scheduling.           November 16, 2020, at 9:00 a.m.


        The initial pretrial and scheduling conference previously scheduled for April 14, 2020 is

hereby CANCELLED.4 In light of the Court’s cancellation of the conference, the “Joint

Unopposed Motion to Appear Telephonically”5 is DENIED AS MOOT. This Scheduling Order

is binding on all parties and shall not be modified except by leave of Court upon showing of

good cause. All other deadlines not specifically set out in this Scheduling Order will be governed

by the Federal Rules of Civil Procedure and this Court’s Local Rules.

        IT IS SO ORDERED.

        DONE at McAllen, Texas, this 9th day of April 2020.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




3
  The Joint Pretrial Order must be in accordance with Appendix B of the Local Rules for the Southern District of
Texas and must include the disclosures required by Federal Rule of Civil Procedure 26(a)(3).
4
  Dkt. No. 5.
5
  Dkt. No. 28.

2/2
